301 N.Y. 715 (1950)
Hartford Accident and Indemnity Company, Appellant,
v.
Pauline Casalino, Respondent.
Court of Appeals of the State of New York.
Argued October 4, 1950.
Decided October 19, 1950
Charles R. McNamee, Harry Salvan and Stewart Maurice for appellant.
Evelyn Baker Richman, George F. Blake and Jesse S. Richman for Excise Bond Underwriters and others, amici curiæ, in support of appellant's position.
Samuel Jacobs for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. [See 302 N.Y. 560.]
Order affirmed, with costs; no opinion.